In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Porzio, J.), dated June 30, 1998, which, upon a fact-finding order of the same court, dated May 26, 1998, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crime of obstructing governmental administration in the second degree, adjudged him to be a juvenile delinquent, and placed him on probation for 12 months. The appeal brings up for review the fact-finding order dated May 26, 1998.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the petition and supporting deposition contained sufficient nonhearsay allegations to establish, if true, the appellant’s commission of acts constituting obstruction of governmental administration in the second degree (see, Family Ct Act § 311.2 [3]; Penal Law § 195.05). The supporting deposition of the arresting officer established that, while acting in his official capacity as a truant officer (see generally, Matter of Shannon B., 70 NY2d 458), the officer observed the appellant in public during school hours and approached him in order to return him to school. The appellant ran from the officer, disregarded his order to stop, hid nearby, and then cursed and screamed when the officer found and apprehended him. These allegations sufficed to demonstrate both that the officer’s conduct was authorized by law and thus constituted an official function (see, Matter of Devon B., 158 AD2d 519; cf., Matter of Anthony B., 201 AD2d 725), and that the appellant acted with the intent to prevent the officer from performing that function (see, People v Meath, 219 AD2d 838; People v Ravizee, 146 Misc 2d 679). S. Miller, J. P., O’Brien, Friedmann and Florio, JJ., concur.